DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padovani (US 2012/0172126 A1).

Instant Claim 1: A method, adapted for a system, wherein the system comprises a plurality of motion sensing apparatuses wearable on human body portions of a user, (“In accordance with an aspect of the disclosure, the body tracking apparatus 102 (fig 1B) that may be worn is provided and is configured to interface with one or more transmitting and receiving sensors (i.e., reference nodes 106.sub.1, 106.sub.2, . . . , 106n) worn on a body of a user. … The multiple sensors (i.e., reference nodes 106.sub.1, 106.sub.2, . . . , 106n) may be configured to form the reference plane and 

and the method comprises: obtaining first sensing data and second sensing data based on different sensing manners;  (“Defined sensors as reference nodes may be utilized to track key body parts, such as head, shoulders, hands, feet, elbows, knees, etc., and defined sensors as reference nodes may provide accurate orientation data in reference to the reference plane sensors worn, e.g., at the user's waist.” (Padovani, paragraph 42)  The tracking data obtained directly from the sensors 106 (such as orientation data) of Padovani corresponds to the first sensing data of the claim.
“For example, the processing system 105 (fig 1C) may be configured to determine range and/or angular position between reference nodes 106.sub.1, 106.sub.2, . . . , 106n by a round-trip delay of a multiple signals sent to each node 106.sub.1, 106.sub.2, . . . , 106n and/or round-trip delay of a single signal sent through multiple reference nodes 106.sub.1, 106.sub.2, . . . , 106n.” (Padovani, paragraph 37)  The data obtained through signals sent to nodes corresponds to the second sensing data of the claim.)

determining a data combination based on the first sensing data and the second sensing data;  (“The body positioning data may include data and information related to ranging and/or angular position between each of the reference nodes 106.sub.1, 106.sub.2, . . . , 106n (fig 1B) and a reference plane defined by one or more of the reference nodes 106.sub.1, 106.sub.2, . . . , 106n to provide body tracking based on the body positioning data.” (Padovani, paragraph 37)  Data collected by the sensors 106 of Padovani as well as data related to signals transmitted among the sensors 106 are used in order to determine motion/orientation.)

obtaining third sensing data based on images captured from an image sensor, wherein the first sensing data and the second sensing data are not obtained based on the images;  (“In another example, optical marker tracking utilizes multiple cameras to capture a position of wearable markers, such as reflective or infrared 

determining whether one of the human body portions of the user exists in the third sensing data during a first duration;  (If the visual gesture of the user is being tracked, then one of the human body portions of the user exists in the images.)

determining motion information of the user by a first determining factor in response to one of the human body portions of the user existing in the third sensing data, wherein the first determining factor comprises the data combination and the third sensing data of the first duration;  (Padovani teaches that data is collected by sensors 106 and data is collected according to signals transmitted among the sensors 106; as well as camera image data is collected.  All such data is combined to determine motion/orientation/gestures of the user.)

and determining the motion information of the user by a second determining factor in response to one of the human body portions of the user not existing in the third sensing data, wherein the second determining factor comprises the data combination and the third sensing data of a second duration, and the human body portions of the user exist in the third sensing data during the second duration.  (If a camera image of Padovani is corrupted in that the visual gesture is not visible, then certainly a different camera image captured at a different time must be used.)


Instant Claim 2: The method according to claim 1, further comprising: obtaining the first sensing data based on motion sensors disposed on the plurality of motion sensing apparatuses;  (“Defined sensors as reference nodes may be utilized to track key body parts, such as head, shoulders, hands, feet, elbows, knees, etc., and 

and obtaining the second sensing data based on wireless signals transmitted between three of the plurality of motion sensing apparatuses.  (“For example, the processing system 105 (fig 1C) may be configured to determine range and/or angular position between reference nodes 106.sub.1, 106.sub.2, . . . , 106n by a round-trip delay of a multiple signals sent to each node 106.sub.1, 106.sub.2, . . . , 106n and/or round-trip delay of a single signal sent through multiple reference nodes 106.sub.1, 106.sub.2, . . . , 106n.” (Padovani, paragraph 37))


Instant Claim 3: The method according to claim 1, the step of determining the motion information of the user comprises: obtaining orientation information and first position information according to the first sensing data; obtaining second position information according to the second sensing data; obtaining third position information according to the third sensing data; obtaining adjusted position information according to the first position information, the second position information, and the third position information; and determining the motion information of the user according to both the orientation information and the adjusted position information.  (“In an example, as shown in FIG. 1D, the reference nodes 106.sub.1, 106.sub.2, . . . , 106n are configured to communicate with each other to transfer body positioning data therebetween, and at least one of the reference nodes, such as reference node 106.sub.2, is configured to communicate with the processing system 105 so that the processing system 105 obtains the body positioning data relating to relative position between the body parts of the user.” (Padovani, paragraph 38)  Therefore, each sensor 106 of Padovani collects position data and communicates with other sensors 106 regarding that position data.  Whenever the user repositions himself, new (adjusted) data is measured.)


Instant Claim 4: The method according to claim 3, wherein the data combination is a weighted combination of the first sensing data and the second sensing data, and the step of obtaining the adjusted position information according to the first position information, the second position information, and the third position information comprises: determining a first weight and a second weight of the weighted combination according to the third position information; obtaining a first parameter by multiplying the first weight and the first position information; obtaining a second parameter by multiplying the second weight and the second position information; and obtaining the adjusted position information by adding the first parameter to the second parameter, wherein the weighted combination comprises the adjusted position information.  (Padovani teaches that data is collected by sensors 106 and data is collected according to signals transmitted among the sensors 106, in addition to camera image data being collected.  When all such data is combined to determine motion/orientation of the user, it can be said that weights are used to combine the individual data.)


Instant Claim 5:  The method according to claim 4, wherein the first weight and the second weight are varied time after time according to the third sensing data in response to the human body portions of the user existing in the third sensing data.  (In Padovani, the weights applied to the data collected by the sensors 106, data collected according to signals transmitted among the sensors 106, and data collected by camera images would vary over time.)


Instant Claim 6: The method according to claim 4, wherein the first weight and the second weight are fixed in response to the human body portions of the user not existing in the third sensing data.  (In Padovani, if the data collected by camera images is given zero weight, and the weights given to the other two sources of data are 


Instant Claim 8: The method according to claim 1, the step of determining the motion information of the user comprises: obtaining orientation information according to the first sensing data; obtaining position information according to the second sensing data; and determining the motion information of the user according to both the orientation information and the position information.  (Padovani teaches that data is collected by sensors 106 and data is collected according to signals transmitted among the sensors 106; as well as camera image data is collected.  All such data is combined to determine motion/orientation of the user.)


Instant Claim 9: The method according to claim 1, the step of determining the motion information of the user comprises: obtaining first position information and orientation information according to the first sensing data; obtaining second position information according to the second sensing data; obtaining adjusted position information according to the first position information and the second position information; and determining the motion information of the user according to both the orientation information and the adjusted position information.  (Padovani teaches that data is collected by sensors 106 and data is collected according to signals transmitted among the sensors 106; as well as camera image data is collected.  All such data is combined to determine motion/orientation of the user.)


Instant Claim 10: The method according to claim 1, the step of determining the motion information of the user comprises: obtaining orientation information according to the first sensing data; obtaining a first part of position information according to the second sensing data during a third duration; obtaining a second part of position information according to the third sensing data during a fourth duration; combining the first and second part of position information as combined position information; and determining the motion information of the user according to both the orientation information and the combined position information.  (Padovani teaches that data is collected by sensors 106 and data is collected according to signals transmitted among the sensors 106; as well as camera image data is collected.  All such data is combined to determine motion/orientation of the user.)


Instant Claim 11: and a processor,  (“For example, aspects of the disclosure may be incorporated into … a processor” (Padovani, paragraph 52))

	Apparatus claim 11 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 12: wherein each of plurality of the motion sensing apparatuses comprises: a wireless transceiver, transmitting or receiving wireless signals;  (“In accordance with an aspect of the disclosure, the body tracking apparatus 102 (fig 1B) that may be worn is provided and is configured to interface with one or more transmitting and receiving sensors (i.e., reference nodes 106.sub.1, 106.sub.2, . . . , 106n) worn on a body of a user.” (Padovani, paragraph 41))

and a motion sensor, sensing motion of one of the human body portions of the user,  (“Defined sensors as reference nodes may be utilized to track key body parts, such as head, shoulders, hands, feet, elbows, knees, etc., and defined sensors as reference nodes may provide accurate orientation data in reference to the reference 

	The reminder of claim 12 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 13: (Claim 13 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 10, and thus, is rejected under similar rationale.)



Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 7, the prior art of record fails to teach or fairly suggest “wherein the step of determining the first weight and the second weight of the weighted combination comprises: determining the first weight and the second weight based on an equation that the third position information equals the weighted combination of the first and second position information”.

Claim 17 contains the same allowable subject matter as claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626